Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2018/039883 06/28/2018, is acknowledged. 
Status of Claims
Claims 1-18 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on September 16, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 08/30/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, which includes claims 1-10 drawn to a method for treating a depressive disorder in a patient, the method comprising administering to a patient in need thereof an effective daily dose of NK1-antagonist in combination with an  effective daily dose of pramipexole, without traverse, is acknowledged. 
Claims 11-18 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matters.
		Applicants preserve their right to file a divisional on the non-elected subject matter.

Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Dr. Alan Townsley on September 27, 2021. 
          The application has been amended as follows: 
Claim 1 (Original), line 1, page 3, delete “including a major depressive disorder,”. 
Claims 11-18 have been canceled.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-10 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 6,667,329, IDS) and there is no suggestion or motivation to modify any prior art method for treating a depressive disorder in a patient, the method comprising administering to a patient in need thereof an effective daily dose of NK1-antagonist in combination with an effective daily dose of pramipexole. Therefore, the instant claims 1-10 are found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626